     Case: 1:20-cv-02734 Document #: 12 Filed: 07/10/20 Page 1 of 1 PageID #:43

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Julie Mellendorf
                               Plaintiff,
v.                                                   Case No.: 1:20−cv−02734
                                                     Honorable Mary M. Rowland
SP Plus Corporation
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, July 10, 2020:


         MINUTE entry before the Honorable Mary M. Rowland: Pursuant to the parties'
joint stipulation of dismissal, this case is dismissed with prejudice, with each party to bear
their own costs and attorneys' fees according to the settlement agreement. Any pending
schedules in this case are stricken as moot. Civil case terminated. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
